OPINION
PER CURIAM.
The respondent, Salvatore L. Romano, Jr., a member of the Bar of the State of Rhode Island, comes before the court pursuant to an order issued to show cause why this court should not adopt the recommendation of the Disciplinary Board (the board) that he be disbarred.
The respondent was convicted after trial by jury in the Superior Court of several criminal offenses, and prison sentences were imposed thereon. The sentences were stayed by the Superior Court pending his appeal of the convictions to this court.
Following a hearing on a show-cause order to respondent, this court issued an opinion suspending respondent from the practice of law pending his appeal from these convictions. Carter v. Romano, 426 A.2d 255 (R.I.1981). On February 21, 1983 this court affirmed the convictions. State v. Romano, 456 A.2d 746 (R.I.1983).
The respondent’s petition for reargument was denied as was his application for post conviction relief.
Supreme Court Rule 43 reads as follows:
“An attorney admitted to practice in this state who is convicted in a court of record of a crime which is punishable by imprisonment for more than one year in this or any other jurisdiction, may, in lieu of or in advance of proceedings pursuant to Rule 42, be ordered to appear before the court to show cause why his admission to the bar should not be revoked or suspended.”
The respondent stands before the court convicted of crimes all of which involve violations of several canons of professional ethics. These offenses involve moral turpitude and undermine the confidence of the public in the bar.
We again emphasize that conduct that falls below the standards of honesty and integrity required of all attorneys will not be tolerated. Therefore, it is ordered that Salvatore L. Romano, Jr., be disbarred from the practice of law in this state.